DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 15/316,661 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claim 7 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-6, directed to the process of making or using an allowable product, in addition to claims 11-15, directed towards using the laminate in a barrier film and an electronic device, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/14/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claim 7 is allowable. Claims 8-10 are allowable based on their dependency from claim 7. Additionally, claims 1-6 and 11-15 are allowable based on the process, the barrier film and the electronic device requiring the limitations of allowable claim 7. 
The following is an examiner’s statement of reasons for allowance:
As noted on page 5 of the Non-Final rejection dated 8/5/2021, the limitations of now cancelled claim 16 into independent claim 7 overcome the cited art of Walther in view of Silvis and Park such that none of the cited references teaches “A laminate comprising at least twice a layer sequence comprising: (a) an inorganic layer having a thickness of 0.3 nm to 1.5 mm, wherein the inorganic layer comprises an alkyl (semi)metal-containing compound; and (b) a nitrogen-comprising organic layer having a thickness of 0.1 nm to 3 nm, wherein the nitrogen-comprising organic layer is formed from a nitrogen- 227843-1179 0000077980US01 containing compound comprising: (i) an aromatic compound selected from the group consisting of benzene, naphthalene, and biphenyl; and (ii) one or two amine functional groups and a hydroxyl functional group.” Specifically the cited prior art references fail to teach the inorganic layer having a thickness of 0.3 nm to 1.5 nm in combination with the remaining limitations of claim 7. A further search has failed to yield a prior art reference teaching these limitations. As such, claim 7 is allowable and claims 1-6 and 8-15, which require the limitations of claim 7, are also allowable. 
Furthermore, with respect to the Double Patenting rejection, as noted on page 4 of applicant’s remarks and as indicated in the Terminal Disclaimer filed 10/29/2021, the application cited in the rejection being 16/316,661 is typographical error and the proper application is 15/316,661. The Terminal Disclaimer as filed is proper to overcome the rejection made 8/5/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783